As filed with the Securities and Exchange Commission on April 30, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 or x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to or o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number: 001-14184 B.O.S. BETTER ONLINE SOLUTIONS LTD. (Exact name of Registrant as specified in its charter) ISRAEL (Jurisdiction of incorporation or organization) 20 Freiman Street, Rishon LeZion, 75100, Israel (Address of principal executive offices) Eyal Cohen, 972-3-9542070, eyalc@boscom.com, 20 Freiman Street, Rishon LeZion, 75100, Israel (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Ordinary shares, nominal value NIS 80.00 per share Name of each exchange on which registered NASDAQ Capital Market Securities registered or to be registered pursuant of Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act:None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock at the close of the period covered by the annual report: 1,132,685 ordinary shares, nominal value NIS 80.00 per share, as of December 31, 2012 and 1,154,633 ordinary shares, nominal value NIS 80.00 per share, as of March 31, 2013. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x 2 Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: xU.S. GAAP oInternational Financial Reporting Standards as issued by the International Accounting Standards Board oOther If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 oItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x This report on Form 20-F is being incorporated by reference into all effective Registration Statements filed by us under the Securities Act of 1933, to the extent not superseded by documents or reports subsequently filed or furnished. Forward Looking Statements This Annual Report on Form 20-F contains forward-looking statements that are intended to be, and are hereby identified as, forward looking statements for the purposes of the safe harbor provisions of the Private Securities Reform Act of 1995. These statements address, among other things: our strategy; the anticipated development of our products; the results of completed acquisitions and our ability to make future acquisitions; our projected capital expenditures and liquidity; our development of additional revenue sources; our development and expansion of relationships; the market acceptance of our products; and our technological advancement. Actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including all the risks discussed below and elsewhere in this report. We urge you to consider that statements that use the terms “believe”, “do not believe”, “expect”, “plan”, “intend”, “estimate”, “anticipate”, “projections”, “forecast” and similar expressions are intended to identify forward-looking statements. These statements reflect our current views with respect to future events. These statements are based on assumptions and are subject to risks and uncertainties. These risk factors and uncertainties include, amongst others, the dependency of sales being generated from one or few major customers, the uncertainty of BOS being able to maintain current gross profit margins, inability to keep up or ahead of technology and to succeed in a highly competitive industry, inability to maintain marketing and distribution arrangements and to expand our overseas markets, uncertainty with respectto the prospects of legal claims against BOS, the effect of exchange rate fluctuations, general worldwide economic conditions and continued availability of financing for working capital purposes and to refinance outstanding indebtedness; and additional risks and uncertainties set forth in this Annual Report, including under the heading “Risk Factors.”Except as required by applicable law, including the federal securities laws of the United States, we do not intend to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Market data and forecasts used in this report have been obtained from independent industry sources. We have not independently verified the data obtained from these sources and we cannot assure you of the accuracy or completeness of the data. Forecasts and other forward-looking information obtained from these sources are subject to the same qualifications and additional uncertainties accompanying any estimates of future market size. 3 Table of Contents PARTI 1 ITEM 1: IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS 1 ITEM 2: OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3: KEY INFORMATION REGARDING B.O.S. 1 ITEM 4: INFORMATION ON THE COMPANY 17 ITEM 4A:UNRESOLVED STAFF COMMENTS 28 ITEM 5: OPERATING AND FINANCIAL REVIEW AND PROSPECTS 28 ITEM 6: DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 43 ITEM 7: MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 59 ITEM 8: FINANCIAL INFORMATION 66 ITEM 9: THE OFFER AND LISTING 67 ITEM 10: ADDITIONAL INFORMATION 69 ITEM 11: QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 83 ITEM 12: DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 85 PART II 85 ITEM 13: DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 85 ITEM 14: MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 85 ITEM 15: CONTROLS AND PROCEDURES 85 ITEM 16: [RESERVED] 87 i ITEM 16A: AUDIT COMMITTEE FINANCIAL EXPERT 87 ITEM 16B: CODE OF ETHICS 87 ITEM 16C: PRINCIPAL ACCOUNTANT FEES AND SERVICES 87 ITEM 16D: EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 88 ITEM 16E: PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 88 ITEM 16F:CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT 88 ITEM 16G:CORPORATE GOVERNANCE 88 ITEM 16H:MINE SAFETY DISCLOSURES 88 PART III 88 ITEM 17: FINANCIAL STATEMENTS 88 ITEM 18: FINANCIAL STATEMENTS 88 ITEM 19: EXHIBITS 89 SIGNATURES 92 ii PARTI Item 1:Identity of Directors, Senior Management and Advisors Not applicable. Item 2:Offer Statistics and Expected Timetable Not applicable.. Item 3:Key Information Regarding BOS Unless the context in which such terms are used would require a different meaning, all references to “BOS”, “we”, “our” or the “Company” refer to B.O.S. Better Online Solutions Ltd. and its subsidiaries. 3A. Selected Consolidated Financial Data The selected consolidated statement of operations data for B.O.S. Better Online Solutions Ltd. set forth below with respect to the years ended December 31, 2012, 2011 and 2010, and the selected consolidated balance sheet data as of December 31, 2012 and 2011, have been derived from our audited Consolidated Financial Statements listed in Item 18, which have been prepared in accordance with generally accepted accounting principles in the United States (“U.S. GAAP”). The selected consolidated statement of operations data set forth below with respect to the years ended December 31, 2009 and 2008, and the consolidated balance sheet data as of December 31, 2010, 2009 and 2008, are derived from other consolidated financial statements not included herein and have been prepared in accordance with U.S. GAAP. The financial statements for the years ended December 31, 2012, 2011, 2010, 2009 and 2008 were audited by Kost Forer Gabbay & Kasierer, an independent registered public accounting firm and a member of Ernst & Young Global. The financial statements of BOS - Supply Chain Solutions (Lynk) Inc. (("Lynk", formerly, Lynk, USA Inc.) and its subsidiaries for the years ended December 31, 2009 and 2008 were audited by Arik Eshel, CPA & Assoc., PC an independent registered public accounting firm. The selected consolidated financial data presented below should be read in conjunction with and is qualified entirely by reference to Item 5: “Operating and Financial Review and Prospects” and the Notes to the Financial Statements included in this Annual Report on Form 20-F. The Company has accounted for discontinued operations, in accordance with ASC 205-20, Discontinued operations of the Financial Accounting Standards Board. As such, the results of discontinued operations, including revenues, cost of revenues, operating expenses, and other income and expenses, related to the prior periods of the discontinued operation have been reclassified in the accompanying statements of operations (see Note 1e to the Consolidated Financial Statements for the year ended December 31, 2012). On December 14, 2012 the Company announced the completion of a 1-for-4reverse stock split of its Ordinary shares. Pursuant to the reverse stock split, each 4 Ordinary Shares, NIS 20.00 nominal value per share, were converted into one Ordinary Share, NIS 80.00 nominal value per share. No fractional shares were issued as a result of the reverse-split. Instead, all fractional shares were rounded up to the next higher whole number of shares. As of December 13, 2012, there were 4,472,298 Ordinary Shares outstanding and after the reverse stock split there were 1,118,081 Ordinary Shares outstanding. Unless explicitly stated otherwise, all share prices and amounts are adjusted to account for the reverse stock split. - 1 - Statement of Operations Data: (In U.S. thousands of dollars with the exception of per share data) Year Ended December 31, Revenues Cost of revenues Inventory write offs 36 Gross profit Operating expenses: Research and development, net Sales and marketing General and administrative Impairment of goodwill and other intangible assets - - Total operating expenses Operating Profit (loss) Financial expense, net ) Other expenses, net ) Income (loss) before tax on income ) Tax benefit (taxes on income) ) (5
